Title: To George Washington from John Jameson, 27 September 1780
From: Jameson, John
To: Washington, George


                        
                            Sir
                            North Castle Septr 27th 1780.
                        
                        This will be delivered you by John Paulding one of the Young Men that took Major André and who nobly refused any
                            sum of Money that he should demanded. The other two Young Men that were in Company with him are not yet found as soon as
                            they arrive they shall be sent on. I have just seen L. Kennicutt he thinks it will be impossible for him to go below again
                            he begs your instructions and assistance almost all his Furniture—Cloathes and Money are below. Some of the Plunderers
                            from above have Stolen his Horse which makes him very poor he has gone down between the lines to try to get out some of
                            his things and to give Notice to some people that have assisted him in his business. I should take it
                            as a particular favour if you woud use your influence with Governor Clinton to have some board appointed to enquire into
                            (and determine) the horrid practice of Plundering that is carried on in this part of the Country I have no doubt but that
                            the Plunderers above and below are connected. If some proper board could be appointed and or the commanding Officer on the
                            lines vested with proper Authority from Governor Clinton many petty Villians near the lines may be detected (I make no
                            doubt) who hold a correspondence with Delanceys Cow boys. I am very sorry that I wrote to G. Arnold I did not think of a
                            British Ship being up the River and expected that if he was the Man he has since turned out to be that he wou’d come
                                down to the Troops in this Quarter in which case I shou’d have secured him I mentioned my intention
                            to Major Tallmage and some others of the Field Officers all of who were clearly of Opinion that it
                            would be right) until I would hear from Your Excellency. The Queens Rangers I am
                            informed marched from Oyster bay last Saturday for Kings bridge—the 17th on Sunday and some others Ordered to hold
                            themselves in readiness. Two British Officers went on board the Vulture just above Tarry town: they were out in the
                            Country cloathed in mean ragged Country Cloaths and at the River side changed them for fine Laced
                            Regimentals. Some Gentleman came out from Kings bridge about a fortnight ago with a Handkerchief full of Gold changed his
                                Cloathes for an old Nan Ceen Jack Coat and pushed up the North River. I am with
                                regard and esteem Your Excellencies most Obedient & very humble Servant
                        
                            John Jameson
                        
                    